     Case 4:16-cr-00102-JAS-DTF Document 116 Filed 06/05/19 Page 1 of 3




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     CARIN C. DURYEE
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: carin.duryee@usdoj.gov
 6   Attorneys for Plaintiff
 7                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF ARIZONA
 9
      United States of America,                               CR 16-0102-TUC-JAS
10
11                  Plaintiff,
             v.                                              GOVERNMENT=S
12                                                      SENTENCING MEMORANDUM

13    DANA LOUIS MATTINGLY,
14                  Defendant.
15
16           Now comes the United States, by and through its undersigned attorneys, and submits
17   the following sentencing memorandum for the sentencing scheduled on June 17, 2019:
18   I.      GOVERNMENT’S CONCURRENCE WITH PSR GUIDELINE
19           CALCULATIONS

20           The government agrees with the calculations as stated in the PSR, dated May 20,

21   2019.

22   II.     FACTS
23
             This defendant committed a brutal and pre-meditated murder of another inmate at
24
     the U.S. Penitentiary in Tucson, Arizona, on March 8, 2013. On that date, the defendant
25
     arrived at the cell of Marcus Harrison, tied him face-down to the bedframe by the wrists
26
     and ankles using shoelaces, tied socks around his mouth, a white towel around his neck,
27
     and stabbed and choked the man to death. He left Harrison bleeding from the neck and left
28
     Case 4:16-cr-00102-JAS-DTF Document 116 Filed 06/05/19 Page 2 of 3




 1   side of his ribs, and left the cell to wash his clothing and dispose of the 6-inch metal shank
 2   he had used to stab Harrison. An autopsy report listed the cause of death as sharp force
 3   and asphyxial injuries, noting 31 stab wounds to Harrison’s neck. In addition, the autopsy
 4   revealed that two cylindrical deodorant bottles had been inserted into the victim’s anal
 5   cavity.
 6             Later that day, Mattingly stated about Harrison, “I killed him. I am a nice guy but
 7   I am a sick motherfucker.” Mattingly said during an interview that he had been planning
 8   to kill Harrison for some time, though he never revealed his motive. He described tying
 9   the victim to his bedframe with shoelaces and then stabbing him in the neck and side upper
10   torso until he realized Harrison was dead. He also admitted the murder in two letters he
11   write, one to his brother, stating “On March the 8th I killed a man. I viciously stabbed him
12   and choked him to death,” and one to a friend, admitting the same thing.
13             The murder clearly required planning, as Mattingly had to bring the shoelaces,
14   shank, and other items he used in the murder to Harrison’s cell, and also had to find
15   appropriate timing when he could be alone with Harrison. The number of stab wounds
16   also leaves no doubt that this was a premeditated and malicious killing. Interestingly,
17   another inmate in the same pod revealed that shortly before the murder of Harrison,
18   Mattingly had offered him money if he would allow Mattingly to tie him up and have sex
19   with him. This suggests that the defendant was looking to kill somebody in the time leading
20   up to the crime, and leaves only the motive as a mystery.
21             The mandatory sentence in this case is life imprisonment, and based on the facts of
22   the case, and defendant’s lengthy criminal history, the government submits that a life
23   sentence is entirely appropriate.
24
25
26
27
28   ///


                                                    2
     Case 4:16-cr-00102-JAS-DTF Document 116 Filed 06/05/19 Page 3 of 3




 1   III.   CONCLUSION
 2          For the reasons addressed herein and in the PSR, the government asks the Court to
 3   impose a sentence of life imprisonment.
 4          Respectfully submitted this 5th day of June, 2019.
 5
 6                                             MICHAEL BAILEY
                                               United States Attorney
 7                                             District of Arizona
 8
                                               s/Carin C. Duryee
 9
                                               CARIN C. DURYEE
10                                             Assistant U.S. Attorney
11
12   A copy of the foregoing served by electronic
13   or other means this 5th day of June, 2019, to:

14   All ECF participants
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
